internal_revenue_service number release date index number ------------------------ ------------------------------------------ ------------------------ ------------------------------ -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-110688-10 date august legend trust state state bank date date date grantor child child child state court state statute state statute a b c dear -------------- --------------------------------------------------------- ---------------------------------------------------- ------------ ------------- ---------------------------------- ------------------ ---------------------- ----------------------- -------------------------------------------------- --------------------- ---------------------- -------------------------- ---------------------------------------------------------------------- --------------------------------------------------- --------------------------------------------- --------------------------------------------- ----------- ---- -------------- this letter responds to your date letter and other correspondence requesting a generation-skipping_transfer gst tax ruling concerning the proposed modifications of trust the facts submitted are as follows plr-110688-10 on date grantor established trust an irrevocable_trust for the benefit of his descendants trust was initially funded with assets contributed by grantor grantor timely filed a form_709 united_states gift and generation-skipping_transfer_tax return for the transfer to trust and allocated dollar_figurea of his gst_exemption to trust as a result of the allocation trust has an inclusion_ratio of zero no further contributions have been made to trust since the initial transfer the current trustee is bank article a of trust provides in relevant part that the trustee is to hold manage invest and reinvest the property comprising the trust collect the income and distribute all none or such part of the net_income among the members living from time to time of a class of beneficiaries composed of grantor’s descendants in such amounts shares and interests as the trustee in trustee’s absolute discretion may from time to time determine article b provides in relevant part that the trustee may distribute from time to time to any then living member of the class of beneficiaries composed of grantor’s descendants such amounts of principal as the trustee in trustee’s absolute discretion determines to be necessary or desirable for any such beneficiary’s health education maintenance and support article provides that trust is to terminate upon the first to occur of the death of the last survivor of grantor’s descendants or the expiration of the rule_against_perpetuities of state upon termination all property then comprising the trust is to be distributed to grantor’s then living descendants on date pursuant to article x the trustee changed the situs of trust from state to state since date the trust is governed by the laws of state except that the applicable rule_against_perpetuities is still subject_to the laws of state the beneficiaries of trust petitioned state court to reform trust the beneficiaries include child child and child and through court appointed representation grantor’s living grandchildren and all other minor incapacitated unborn or unknown individuals who are now or in the future will become descendants of grantor pursuant to the reformation trust is to be split into four separate subtrusts three of the subtrusts will be unitrusts one for each branch of grantor’s family a unitrust for the family of child a unitrust for the family of child and a unitrust for the family of child each of the unitrusts will be funded with b percent of the overall cash and cash equivalents of trust or dollar_figurec whichever is greater the balance of trust consisting of the remaining cash and cash equivalents and all other assets of trust is to be held in the fourth subtrust known as the family_trust which will continue to be administered under the terms of trust as it existed prior to the reformation the trust provisions governing the unitrusts are as follows article of the reformed trust provides in relevant part that the primary beneficiary of each unitrust plr-110688-10 shall be the grantor’s child the descendants of grantor’s child shall also be additional beneficiaries of such unitrust however the trustee should primarily look to the family_trust as a source for making distributions to the descendants of the grantor’s child so long as that child is living in each full taxable_year the trustee is to pay to the primary beneficiary of the unitrust an amount equal to percent of the net fair_market_value of the unitrust assets valued as of the last business_day of the prior taxable_year in addition to the unitrust_amount the trustee may pay as much of the principal of the unitrust to the primary beneficiary as the trustee feels is desirable for the health education maintenance and support of the primary beneficiary article g of the reformed trust provides in relevant part that upon the death of a primary beneficiary his or her interest in the unitrust is to be administered for the benefit of the primary beneficiary’s children by representation until each of the primary beneficiary’s children has attained age the trustee is to pay the unitrust_amount to the primary beneficiary’s children and the descendants of any deceased child of the primary beneficiary as the trustee upon consultation with the trust advisors considers to be in their best interests any of the unitrust_amount that is not distributed is to be accumulated and added to the principal of the unitrust after all of the deceased primary beneficiary’s children have attained age the trustee is to distribute all of the unitrust_amount to the deceased primary beneficiary’s children by representation if there are descendants of a deceased child of the deceased primary beneficiary who have not attained age then the trustee is to pay only as much of their respective share of the unitrust_amount as the trust advisors deem appropriate and the balance of their respective share is to be accumulated and added to their share of the principal of the unitrust if the deceased primary beneficiary has no surviving descendants then the deceased primary beneficiary’s unitrust_amount is to be allocated to the grantor’s children and their descendants by representation by adding to and augmenting the other unitrusts which are being held for grantor’s children and their descendants state statute provides that the percentage to be used in determining the unitrust_amount shall be a reasonable current return from the trust in any event not less than percent nor more than percent taking into account the intentions of the settlor of the trust as expressed in the governing instrument the needs of the beneficiaries general economic conditions projected current earnings and appreciation for the trust and projected inflation and its impact on the trust state statute provides in relevant part that following the conversion of an income trust to a total return unitrust or upon creation of a total return unitrust by a settlor the trustee shall treat the unitrust_amount as if it were net_income of the trust for purposes of determining the amount available from time to time for distribution from the trust plr-110688-10 on date state court entered order reforming trust subject_to the trustee’s receipt of a private_letter_ruling from the internal_revenue_service regarding the proposed modifications to trust you have requested the following ruling the proposed modifications of trust will not alter the inclusion_ratio of trust for gst purposes so that after the modifications are effected trust which includes the four subtrusts will maintain an inclusion_ratio of zero law and analysis sec_2601 of the internal_revenue_code imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax because the trust was irrevocable on date will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the plr-110688-10 modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or person who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a modification that does not shift an interest to a lower generation in the example grantor established an irrevocable_trust in for the benefit of grantor's grandchildren a b and c the trust provides that income is to be paid to a b and c in equal shares for life the trust further provides that upon the death of the first grandchild to die one-third of the principal is to be distributed to that grandchild's issue per stirpes upon the death of the second grandchild to die one-half of the remaining trust principal is to be distributed to that grandchild's issue per stirpes and upon the death of the last grandchild to die the remaining principal is to be distributed to that grandchild's issue per stirpes in a became disabled subsequently the trustee with the consent of b and c petitioned the appropriate local court and the court approved a modification of the trust that increased a's share of trust income the modification does not shift a beneficial_interest to a lower generation beneficiary because the modification does not increase the amount of a gst transfer under the original trust or create the possibility that new gst transfers not contemplated in the original trust may be made in this case the modification will increase the amount payable to a who is a member of the same generation as b and c in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust as modified will not be subject_to the provisions of chapter sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax because it was irrevocable prior to date provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes state x the situs of the trust then amends its income and principal statute to define income as a unitrust_amount of of the fair_market_value of the trust assets valued annually the example concludes that the administration of the trust in accordance with the state statute defining income to be a unitrust_amount will not be considered to shift a beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further under the facts of the example no trust_beneficiary will be treated as having made a gift plr-110688-10 for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a_trust that was irrevocable on date should similarly not affect the exempt status of such a_trust in this case the proposed modifications will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed modifications will not extend the time for vesting of any beneficial_interest in the subtrusts beyond the period provided for in trust therefore provided the proposed modifications meet the requirements of state law we conclude that the proposed modifications of trust which includes the four subtrusts will not alter the inclusion_ratio of trust for gst purposes so that after the modifications are effected trust will maintain an inclusion_ratio of zero in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries plr-110688-10 enclosures copy for sec_6110 purposes copy of this letter
